Form 51-102F3 Material Change Report Item 1 Name and Address of Company Canplats Resources Corporation #1180 – 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change December 2007 Item 3 News Release The news release dated December 20, 2007 was disseminated through Canada Stockwatch and Market News. Item 4 Summary of Material Change Canplats Resources Corporation announced the appointment of Bruce Youngman, as the Company’s new President and Chief Operating Officer, effective December20, 2007. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated December 20, 2007. 5.2Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer R.E. Gordon Davis, Chairman and CEO 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 20th day of December, 2007. December 20, 2007 TSX Venture Symbol: CPQ CANPLATS APPOINTS NEW PRESIDENT AND CHIEF OPERATING OFFICER Vancouver, B.C. – Canplats Resources Corporation (TSX Venture: CPQ) is pleased to announce the appointment of Bruce Youngman, as the Company’s new President and Chief Operating Officer, effective December 20, 2007. Mr. Youngman has over twenty-five years of experience in mineral exploration and public company management.He was a Director and Vice President of Northern Dynasty Minerals Ltd. (NDM: TSX; NAK: AMEX) from 2001 to 2004 and its President and Director from 1994 to 2001.During this time Mr. Youngman was responsible for the global project search that resulted in the identification and acquisition of the Pebble Gold-Copper Porphyry Project in Alaska. Company Chairman and CEO, R.E. Gordon Davis, commented: “We are excited to have someone of Bruce’s stature join the Canplats’ team and look forward to benefiting from his expertise in developing projects of merit.” Mr. Youngman will receive incentive stock options to purchase 250,000 common shares of the Company for a period of five years at a price of $2.89 per share. In addition, the Company appointed John Kim, as the Company’s new Corporate Secretary, effective December 19, 2007. For further information, contact: Corporate Information Canplats Resources Corporation R.E. Gordon Davis Chairman and C.E.O. Direct: (604) 484-8220 Blaine Monaghan Director, Investor Relations Direct: (604) 484-2194 NA Toll-Free: (866) 338-0047 info@canplats.com http://www.canplats.com Investor Inquiries G2 Consultants Corporation NA Toll-Free: (866) 742-9990 Tel: (604) 742-9990 Fax: (604) 742-9991 canplats@g2consultants.com To receive Canplats’ news releases by e-mail, contact Blaine Monaghan, Director, Investor Relations, at info@canplats.com or (866) 338-0047.The TSX Venture Exchange has neither approved nor disapproved of the information contained herein.Some of the statements contained in the company’s news releases may be forward-looking statements such as the company’s future plans, objectives and goals.The statements that are not historical facts are forward-looking statements involving known and unknown risks and uncertainties which could cause actual results to vary considerably from these statements.The risks and uncertainties include general and economic conditions as well as those described in Canplats’ SEC Form 20F as amended.
